97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dean ALEXANDER, Appellant,v.Dennis BENSON;  David Crist, Appellees.
No. 94-4029.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 6, 1996.Filed Sept. 11, 1996.

Before BEAM, HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Minnesota inmate Dean Alexander appeals from the district court's1 grant of summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable J. Earl Cudd, United States Magistrate Judge for the District of Minnesota